        Case 3:15-cv-00404-JWD-EWD            Document 46       09/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


DWAYNE ANTHONY SCOTT
                                                           CIVIL ACTION
VERSUS
                                                           NO. 15-404-JWD-EWD
DR. KILOLO KIJAKAZI, ACTING
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION


                                          OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated August 25, 2021 (Doc. 45), to which no objection

was filed,

       IT IS ORDERED that the Motion to Enlarge Time For Filing Attorney Fees Under §

406(b),(Doc. 35) filed by Plaintiff Dwayne Anthony Scott, is GRANTED.

       IT IS FURTHER ORDERED that the Motion and Amended Motion for Award of

Attorney Fees Pursuant to 42 U.S.C. § 406(b),42 in which Plaintiff’s counsel seeks an award

of attorney’s fees for her successful representation of Plaintiff Dwayne Anthony Scott, is

GRANTED IN PART, and that Plaintiff’s counsel be AWARDED $21,019 in attorneys’ fees

under 42 U.S.C. § 406(b)(1)(A).

       IT IS FURTHER ORDERED that Plaintiff’s counsel is ordered to REIMBURSE to

Plaintiff Dwayne Anthony Scott the $7,380 in fees previously awarded pursuant to the Equal

Access to Justice Act and that, within seven days of her receipt of the § 406(b) fees awarded,

Plaintiff’s counsel is ordered to file a Notice of Compliance with the Court, certifying that she
       Case 3:15-cv-00404-JWD-EWD         Document 46    09/09/21 Page 2 of 2




has reimbursed Plaintiff Dwayne Anthony Scott.

      Signed in Baton Rouge, Louisiana, on September 9, 2021.

                                             S
                                   JUDGE JOHN W. deGRAVELLES
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
